Nationwide Life Insurance Company: ·Nationwide Variable Account - 14 Prospectus supplement dated June 14, 2007, to Prospectus dated May 1, 2007 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. The Board of Trustees for the Baron Capital Funds Trust - Baron Capital Asset Fund: Insurance Shares has approved a reorganization pursuant to which the assets of the Baron Capital Asset Fund will be acquired by the LVIP Baron Growth Opportunities Fund, a series of the Lincoln Variable Insurance Products Trust.Effective with the May 23, 2007 approval by the shareholders, the aforementioned reorganization became effective June 1, 2007.As a result of this reorganization, the Baron Capital Funds Trust – Baron Capital Asset Fund: Insurance Shares will no longer be available as an investment option in your contract.After June 1, 2007, all references in your prospectus to Baron Capital Funds Trust – Baron Capital Asset Fund: Insurance Sales will mean Lincoln Variable Insurance Products Trust – Baron Growth OpportunitiesFund:Service Class. Now available in your contract is the following investment option: Lincoln Variable Insurance Products Trust – Baron Growth Opportunities Fund: Service Class Investment Adviser:Lincoln Investment Advisors Corporation Investment Objective:Capital appreciation. PRO-4793-2
